                                                                        USDCSDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC#: _ _ _.,.____,__,,,.--
 YOUNG TAE KIM, for himself and for all others                          DATE FILED:         JI 24>/ 19
                                                                                              I

 similarly situated,

                                Plaintiff,                          16cv7990 (DF)

                                                                   ORDER OF DISMISSAL
                 -against-

 MARCH HEALTH FOOD, INC., et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review ofFLSA settlements): Plaintiff has also

submitted a letter to the Court, explaining why the parties believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 59.) The Court has reviewed Plaintiff's

submission in order to determine whether the proposed agreement (Dkt. 59-1) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in Plaintiff's letter, the terms of the

proposed settlement agreement, and the Court's own familiarity with the strengths and

weaknesses of the parties' positions (as became evident during mediation sessions conducted by

this Court), it is hereby ORDERED that:
        I.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal fees, and the agreement is therefore approved.

       2.      The Court notes that the proposed settlement agreement expressly contemplates

that this Court will retain jurisdiction over this action for purposes of enforcement of the

agreement. (See Dkt. 59-1   ,r 6.)   In light of this, and in order to effectuate the evident intent of

the parties, this Court will retain jurisdiction over this matter for the purpose of enforcing the

settlement agreement. 1

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       November 26, 2019

                                                         SO ORDERED



                                                         DEBRA FREEMAN
                                                         United States Magistrate Judge

Copies to:

All counsel (via ECF)




        1 The Court also notes that the proposed settlement agreement, as drafted by counsel,
includes a signature line for the Court - seemingly inviting the Court to "So Order" the
agreement and thereby render it enforceable by contempt sanctions. Even though, as stated
above, this Court will retain jurisdiction to enforce the parties' agreement, the Court declines to
transform the parties' agreement into a Court order, absent an explicit request that manifests the
parties' clear understanding of the consequences of the Court's doing so.

                                                     2
